Case 1:21-mj-00075-TCB Document1 Filed 03/08/21 Page 1 of 1 PagelD# 1

@A0 442 (Rev. 08/07) Warrant for Arrest

 

 

 

 

UNITED STATES DISTRICT COURT

 

 

Western District of Texas L} pif: oo
UNITED STATES OF AMERICA
WARRANT FOR ARREST
Vv,
Alvin W. Byrd. Jr. Case Number: A-19-CR-0026(1)LY

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED Alvin W, Byrd. Jr,
Name

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

CG Indictment OC Information © Complaint C1 Order of court
(Ct Pretrial Release (} Probation ¥ Supervised Release (J Violation Notice
Violation Petition Violation Petition Violation

charging him or her with (brief description of offense)

d in violation of Title 18 United States Code, Section(s) 3606

 

CO in violation of the conditions of his or her pretrial release imposed by the court.

X in violation of the conditions of his or her supervision imposed by the court.

Jeannette Clack Deanne Mass

 

 

 

Name of Issuing Officer Signature of Issuing Officer
Clerk, U.S. District Court 3/12/2019
Title of Issuing Officer Date and Location
RETURN

 

This warrant was received and executed with the arrest of the above-named individual at: Fev free, vit

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER

3 iwi

nals S.-M Dam jb: US

 

 

 

 

 

 
